Filed 2/25/13 P. v. Brown CA6
                       NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT


THE PEOPLE,                                                          H037615
                                                                    (Monterey County
         Plaintiff and Respondent,                                   Super. Ct. Nos. SS110899,
                                                                     & SS111281)
                  v.

SHERRY FAYE BROWN,

         Defendant and Appellant.



         Defendant Sherry Faye Brown pleaded no contest in two proceedings to four
felonies (three counts of commercial burglary and one forgery count) with the
understanding that she would receive a sentence of no more than five years, four months
in prison. On November 9, 2011, in accordance with the negotiated disposition, the court
sentenced defendant to an aggregate prison term in both cases of five years, four months.
The court ordered that defendant receive a total of 242 days of presentence credits in the
two cases, consisting of 162 days of custody credits and 80 days of conduct credits.
         Defendant claims on appeal that she is entitled to 82 days of additional conduct
credits under the latest amendment to Penal Code section 4019, which expressly provides
that it applies to defendants whose crimes were committed on or after October 1, 2011.1


         1
             Further statutory references are to the Penal Code unless otherwise stated.
Here, each of the offenses of which defendant was convicted was committed prior to
October 1, 2011. Her primary contention is that, notwithstanding the clear inapplicability
of the latest amendment to section 4019, it must be applied retroactively because its
prospective application would violate her constitutional right to equal protection of the
law. Last year, we rejected an identical equal protection challenge in People v. Kennedy
(2012) 209 Cal.App.4th 385 (Kennedy). We therefore will affirm the judgment.
                                   FACTS2
       I.     Case Number CC1100899A (Walmart Burglary)
       On the afternoon of April 20, 2011, defendant entered the electronics department
of Walmart and indicated that she wanted to purchase a specific laptop computer that she
brought to the service desk. The sales associate placed the computer behind the counter
and advised defendant that the transaction would have to be delayed until a coworker
brought cash to the register. The salesperson left the desk to help other customers; when
she returned, both defendant and the computer were no longer there. The salesperson and
her manager viewed the store‘s security footage and observed defendant on film reach
behind the counter for the computer and exit the store through the garden department
without paying for the item.
       Defendant returned to the Walmart on May 7, 2011. Sales associates recognized
defendant from the incident 17 days earlier. One salesperson followed defendant around
the store for approximately an hour and observed her reach behind the counter, take a
laptop, and proceed toward the garden department. Marina police officers apprehended
defendant as she attempted to leave the store. A search of defendant incident to her arrest



       2
        We present an abbreviated version of the facts underlying the convictions,
derived from the reports of the probation officer, because the facts are not relevant to the
claims on appeal.



                                              2
yielded a prescription for Loratadine to a third person, three books of checks addressed to
―Elect Jordan Committee,‖ and one book of checks in the name of Jessica Diaz.
         II.   Case Number SS111281A (Comfort Inn Burglary)
         On July 5, 2011, Marina police officers were dispatched to the Comfort Inn after
defendant and Mark Baldwin attempted to rent a room with a suspected stolen credit
card. The Wells Fargo bank debit/credit card was in the name of Antero Martinez. The
hotel employee, Kyung Chee, advised the police that four days earlier, someone had
twice attempted to rent a room using Martinez‘s name, but cancelled both transactions
after 20 minutes. Kyung stated that on July 5, someone had made an on-line reservation
with the hotel, using Martinez‘s bank debit/credit card. Upon checking in that afternoon,
defendant reached into her purse and presented Martinez‘s bank debit/credit card to
Kyung and identified Baldwin as her husband. During a search of defendant and
Baldwin by the police, they discovered a glass pipe with cocaine residue in defendant‘s
purse.
                             PROCEDURAL BACKGROUND
         In case number SS110899A arising out of the incidents at Walmart (the Walmart
case), defendant was originally charged with three felonies and one misdemeanor by
complaint filed May 9, 2011.3 She was charged by amended complaint filed October 5,
2011, with two counts of commercial burglary, a felony (§ 459; counts 1 and 2); forgery,
a felony (§ 475, subd. (b); count 3); and possession of a drug without a prescription, a
misdemeanor (Bus. & Prof. Code, § 4060; count 4). As to counts 1 through 3, it was
alleged that defendant had suffered a prior strike offense (robbery) within the meaning of
1170.12, subdivision (c)(1).
         3
        On May 18, 2011, defendant entered a conditional plea of no contest to one
count of commercial burglary with the understanding that she would receive felony
probation. On June 17, 2011, however, defendant was granted leave to withdraw her
plea.



                                              3
       On July 13, 2011–between the filing dates of the original complaint and amended
complaint in the Walmart case–defendant was charged by first amended complaint in
case number SS111281A (the Comfort Inn case) with commercial burglary, a felony
(§ 459; count 1); misappropriation of lost property, a misdemeanor (§ 485; count 2); and
possession of drug paraphernalia, a misdemeanor (Health & Saf. Code, § 11364, subd.
(a); count 3). As to count 1, it was alleged that defendant had suffered a prior strike
offense (robbery) within the meaning of 1170.12, subdivision (c)(1); and had committed
the charged commercial burglary while she was released on bail (§ 12022.1) for crimes
alleged in the Walmart case.
       Pursuant to a negotiated disposition, on October 5, 2011, defendant pleaded no
contest to the three felonies alleged in the amended complaint in the Walmart case, and
admitted the prior strike allegation. On the same date, defendant pleaded no contest to
the commercial burglary offense charged in the first amended complaint in the Comfort
Inn case, admitted the prior strike allegation, and admitted that she had committed the
charged offense while she was on bail for crimes charged in the Walmart case. She
entered the no contest pleas based upon the understanding that she would receive a
maximum prison sentence in both cases of five years, four months, and that the remaining
counts would be dismissed.
       Before accepting the plea, defendant was apprised fully of the rights she was
giving up as a result of her no contest pleas and concerning the consequences of those
pleas. Counsel stipulated that there was a factual basis for the plea in each case, and the
court found the existence of such a factual basis.
       On November 9, 2011, and in accordance with the negotiated disposition, the
court sentenced defendant to an aggregate prison term in both cases of five years, four
months. This sentence was calculated through the imposition of consecutive sentences of
16 months each for counts 1, 2, and 3 in the Walmart case (the middle term of eight
months for each offense, doubled pursuant to section 1170.12, subd. (c)(1)), and 16

                                              4
months (lower term) for count 1 in the Comfort Inn case.4 The court also exercised its
discretion to strike the strike allegation in the Comfort Inn case pursuant to People v.
Superior Court (Romero) (1996) 13 Cal.4th 497, and dismissed in the interests of justice
the allegation under section 12022.1. Defendant received presentence credits totaling 62
days in the Walmart case, based upon 42 days of custody credit plus 20 days of conduct
credit pursuant to section 4019. Defendant received presentence credits totaling 180 days
in the Comfort Inn case, based upon 120 days of custody credit plus 60 days of conduct
credit pursuant to section 4019. Defendant filed a timely notice of appeal from the
judgment.
       After entry of judgment and in March 2012, defendant filed a motion for an award
of additional conduct credits pursuant to section 4019, seeking 60 additional days in the
Walmart case and 22 additional days in the Comfort Inn case. The motion was based
upon the contention that the amendment to section 4019, effective October 1, 2011,
should apply retroactively to defendant‘s circumstances, based upon the equal protection
argument asserted in this appeal. The court denied the motion on March 14, 2012. On
July 25, 2012, defendant filed a notice of appeal from that order.5 An appeal from such a
postjudgment order affecting defendant‘s substantial rights is proper. (§ 1237, subd. (b);
People v. Hyde (1975) 49 Cal.App.3d 97, 103.)


       4
         The oral pronouncement of the court and the clerk‘s minutes are consistent in
reflecting that the aggregate prison sentence was 48 months for the three felonies in the
Walmart case, and was 16 months for the one felony in the Comfort Inn case. Although
the court twice indicated at the sentencing hearing that the aggregate prison sentence for
the two cases was ―five years, eight months,‖ it is plain that the court misspoke, and the
parties agree that the aggregate sentence (consistently with the terms of the plea
agreement) was five years, four months. The court acknowledged its mistake at the
hearing on defendant‘s postjudgment motion for additional conduct credits.
       5
        On July 20, 2012, we granted defendant‘s motion for relief from default based
upon her failure to timely file a notice of appeal from the court‘s March 14, 2012 order.



                                             5
                                       DISCUSSION
       I.     Claim of Additional Conduct Credits Under Section 4019
              A.     Background Concerning Section 4019
       Section 4019 permits a criminal defendant to earn additional credit prior to being
sentenced by performing assigned labor (§ 4019, subd. (b)(1)) or by his or her good
behavior during detention (§ 4019, subd. (c)(1)). Such credits are collectively referred to
as ―conduct credits.‖ (People v. Dieck (2009) 46 Cal.4th 934, 939, fn. 3.) ―The very
purpose of conduct credits is to foster constructive behavior in prison by reducing
punishment.‖ (People v. Lara (2012) 54 Cal.4th 896, 906 (Lara); see also Dieck, at
p. 939 [section 4019‘s scheme is to encourage cooperation and good behavior for persons
in local custody before they have been convicted, sentenced, and committed].) Section
4019 has undergone a series of revisions since 2009. (See generally People v. Garcia
(2012) 209 Cal.App.4th 530, 535-540.)
       Senate Bill No. 18 (2009-2010 3d Ex. Sess.), enacted in October 2009, amended
section 4019, effective January 25, 2010, to enhance the number of presentence conduct
credits for certain offenders. (Stats. 2009, 3d Ex. Sess., ch. 28, § 50, p. 4427; the January
2010 amendment.) Under the pre-January 2010 formula for calculating credits under
section 4019, a defendant could accrue conduct credit of two days for every four days of
actual presentence custody. (Stats. 1982, ch. 1234, § 7, p. 4554 [former § 4019, subd.
(f).) Under the January 2010 amendment, a qualifying defendant—persons other than
those required to register as sex offenders, or those being committed to prison for, or who
had suffered prior convictions of, serious felonies as defined in section 1192.7 or violent
felonies as defined in section 667.5—could accrue conduct credit of two days for every
two days of presentence custody, twice the previous rate. (Stats. 2009-2010, 3d Ex. Sess.,
ch. 28, §§ 50, 62 [Pen.Code, former § 4019, subds. (b), (c), & (f) ].)
       The statute was again amended, effective September 28, 2010, to restore the two-
for-four conduct credit calculation less favorable to defendants that had been in effect

                                              6
prior to January 25, 2010 (Stats. 2010, ch. 426, § 2). And then, as part of the
Realignment Act, the Legislature amended section 4019 a third time in Assembly Bill
109 (2011-2012 Reg. Sess.; Assembly Bill 109). Assembly Bill No. 109, which amended
section 4019 effective July 1, 2011, authorized conduct credit for all local prisoners at the
rate of two days for every two days spent in local presentence custody. (§ 4019, subds.
(b) & (c), as amended by Stats. 2011, ch. 15, § 482.) Like the previous amendment to
section 4019, the amendment in Assembly Bill 109 was to have prospective application
only. (Ibid.) Before July 1, 2011—the operative date of Assembly Bill No. 109—
Governor Brown signed Assembly Bill No. 117 (2011-2012 Reg. Sess.), which retained
the enhanced conduct credit formula but changed the effective date to October 1, 2011.
(Former § 4019, subd. (h), as amended by Stats. 2011-2012, ch. 39, § 53.)
       On September 20, 2011, Governor Brown signed Assembly Bill No. 1X 17 (2011-
2012 1st Ex. Sess.), the current version of section 4019 (hereafter, the October 2011
amendment), which retains the enhanced conduct credit provision—four days is deemed
to have been served for every two days spent in actual custody. (Stats. 2011, 1st Ex.
Sess. 2011-2012, ch. 12, § 35; § 4019, subd. (f).) Subdivision (h) of section 4019
provides: ―The changes to this section enacted by the act that added this subdivision
shall apply prospectively and shall apply to prisoners who are confined to a county jail,
city jail, industrial farm, or road camp for a crime committed on or after October 1, 2011.
Any days earned by a prisoner prior to October 1, 2011, shall be calculated at the rate
required by the prior law.‖
              B.     Parties’ Contentions
       Defendant contends that she is entitled to additional conduct credits under section
4019. She acknowledges that the October 2011 amendment containing the favorable
two-for-two conduct credit formula applies to defendants whose crimes were committed
after October 1, 2011, a category within which she obviously does not fall. She contends,
however, that the failure to give retroactive application to the October 2011 amendment

                                              7
constitutes a violation of the equal protection clauses of the federal and state
Constitutions (U.S. Const., 6th Amend.; Cal. Const., Art. I, § 7). She claims that she, as a
defendant who committed crimes before October 1, 2011, but who was incarcerated after
that date, ―is similarly, if not identically, situated to an inmate who is in custody for
committing a crime after October 1, 2011‖ and that the alleged disparate treatment
between these two groups cannot be justified under a ―compelling state interest.‖
Therefore, she argues, in order to avoid a violation of equal protection, the October 2011
amendment should be given retroactive application in her case. Defendant therefore
asserts that she should be awarded a total of 240 credits (i.e., an additional 60 days of
conduct credits) in the Comfort Inn case and 84 credits (i.e., an additional 22 days of
conduct credits) in the Walmart case.
          The Attorney General responds that the October 2011 amendment to section 4019
was properly applied in a prospective fashion as delineated by the Legislature, and that
such prospective application in defendant‘s case does not violate her equal protection
rights.
                 C.     Equal Protection Challenge
          The first prerequisite for a successful equal protection argument is ― ‗a showing
that the state has adopted a classification that affects two or more similarly situated
groups in an unequal manner.‘ [Citations.]‖ (People v. Hofsheier (2006) 37 Cal.4th
1185, 1199 (Hofsheier), quoting In re Eric J. (1979) 25 Cal.3d 522, 530.) This inquiry
by the court ―is not whether persons are similarly situated for all purposes, but ‗whether
they are similarly situated for purposes of the law challenged.‘ [Citation.]‖ (Cooley v.
Superior Court (2002) 29 Cal.4th 228, 253.) The second requirement is that the
challenger establish that there is no rational relationship to a legitimate state purpose for




                                                8
the state‘s having made a distinction between the two similarly situated groups.
(Hofsheier, at pp. 1200-1201.)6
       Last year, our Supreme Court decided in People v. Brown (2012) 54 Cal.4th 314
(Brown) that prospective application of the January 2010 amendment of section 4019 did
not violate equal protection principles, concluding that amendment did not create two
similarly situated groups. The Supreme Court noted that the ―important correctional
purposes of a statute authorizing incentives for good behavior [citation] are not served by
rewarding prisoners who served time before the incentives took effect and thus could not
have modified their behavior in response. That prisoners who served time before and
after former section 4019 took effect are not similarly situated necessarily follows.‖
(Brown, supra, 54 Cal.4th at pp. 328-329.)7
       In Kennedy, supra, 209 Cal.App.4th 385, we addressed the identical equal
protection challenge to the October 2011 amendment to section 4019 raised by defendant

       6
         Of course, there are three potential standards by which to measure the challenged
classifications under an equal protection analysis—strict scrutiny, rational basis, and an
intermediate level of review applicable to gender classifications. (Hofsheier, supra, 37
Cal.4th at p. 1200.) However, legislation is usually subjected to a rational basis analysis.
(Ibid.) This is the appropriate analysis here. (See fn. 9, post.)
       7
         In rejecting the defendant‘s equal protection claim, the high court in Brown
distinguished two cases upon which the defendant relied (and upon which defendant here
relies). In In re Kapperman (1974) 11 Cal.3d 542, 545 (Kapperman), the court held that
former section 2900.5, which awarded presentence custody credit only to individuals
delivered to the Director of Corrections by the statute‘s effective date, bore no rational
relationship to a legitimate government purpose. The Brown court held that Kapperman
was inapposite because it concerned only presentence custody credits, a very different
circumstance from conduct credits. (Brown, supra, 54 Cal.4th at p. 330.) In People v.
Sage (1980) 26 Cal.3d 498, 508 (Sage), the court held that a provision allowing
presentence conduct credit for misdemeanants but not felons violated equal protection
principles. The Brown court held that Sage did not stand for the proposition that
defendants subject to the version of section 4019 predating the January 2010 were
similarly situated with those receiving conduct credits under the January 2010
amendment. (Brown, at pp. 329-330.)



                                              9
here. While we acknowledged that Brown, supra, 54 Cal.4th 314, involved a prior
amendment to section 4019 (Kennedy, at p. 396), we rejected the defendant‘s contention
that he—who committed his crime on March 11, 2011 (id. at p. 388)—was similarly
situated with persons in jail who had committed crimes on or after the October 1, 2011
operative date of the challenged amendment to section 4019: ―[T]he reasoning of Brown
applies with equal force to the prospective-only application of the current version of
section 4019.‖ (Id. at p. 397; but see People v. Rajanayagam (2012) 211 Cal.App.4th 42,
53-54 (Rajanayagam) [distinguishing Brown by finding two groups were similarly
situated with respect to equal protection challenge to October 2011 amendment]; People
v. Verba (2012) 210 Cal.App.4th 991, 995-996 (Verba) [same].)8
       Furthermore, the California Supreme Court, one month after deciding Brown,
applied Brown‘s analysis involving the January 2010 amendment to a defendant‘s
argument that the October 2011 amendment should apply retroactively. Although
addressed only in a footnote, the high court rejected the defendant‘s contention that the
prospective application of the October 2011 amendment violated equal protection:
―Today local prisoners may earn day-for-day credit without regard to their prior
convictions. (See § 4019, subds. (b), (c) & (f), as amended by Stats. 2011, ch. 15, § 482.)
This favorable change in the law does not benefit defendant because it expressly applies
only to prisoners who are confined to a local custodial facility ‗for a crime committed on
or after October 1, 2011.‘ (§ 4019, subd. (h), italics added.) [¶] Defendant argues the
Legislature denied equal protection [citations] by making this change in the law expressly
prospective. We recently rejected a similar argument in People v. Brown (2012) 54

       8
        Although the Rajanayagam and Verba courts found that the ―similarly situated‖
prong had been met, the defendants‘ equal protection challenges in both cases
nonetheless failed because the courts found that a rational basis existed for the October
2011 amendment‘s disparate treatment of the two groups. (Rajanayagam, supra, 211
Cal.App.4th at pp. 54-56; Verba, supra, 210 Cal.App.4th at pp. 996-997.)



                                            10
Cal.4th 314, 328-330.) . . . Accordingly, prisoners who serve their pretrial detention
before such a law‘s effective date, and those who serve their detention thereafter, are not
similarly situated with respect to the law‘s purpose. (Brown, at pp. 328-329.)‖ (Lara,
supra, 54 Cal.4th at p. 906, fn. 9.) We thus reject defendant‘s equal protection challenge
because she cannot establish that she was similarly situated with persons who commit
crimes on or after October 1, 2011.
       Even were we to conclude that defendant is similarly situated with persons in jail
who had committed crimes on or after the October 1, 2011 operative date of the
challenged amendment to section 4019, her equal protection challenge fails. As noted, no
equal protection violation will be found ―if the challenged classification bears a rational
relationship to a legitimate state purpose. [Citation.]‖ (Hofsheier, 37 Cal.4th at
p. 1200.)9 The court‘s inquiry is completed ―[w]here there are ‗plausible reasons‘ for [the
classification].‖ (Id. at p. 1201.) As we held in Kennedy, supra, 209 Cal.App.4th at page
397, there is a plausible reason for the statutory classification challenged here.
       As we explained in Kennedy: ―[O]ur Supreme Court has acknowledged [that]
‗statutes lessening the punishment for a particular offense‘ may be made prospective only
without offending equal protection principles. (Kapperman, supra, 11 Cal.3d. at p. 546.)
. . . [¶] In People v. Floyd (2003) 31 Cal.4th 179 (Floyd), the defendant sought to
invalidate a provision of Proposition 36 barring retroactive application of its provisions
for diversion of nonviolent drug offenders. (Id. at pp. 183-184.) The court reiterated that
the Legislature may preserve the penalties for existing offenses while ameliorating


       9
         Defendant argues that the classification here must satisfy the ―compelling state
interest‖ or strict judicial scrutiny standard (Board of Supervisors v. Local Agency
Formation Com. (1992) 3 Cal.4th 903, 913) to survive the equal protection challenge.
On the contrary, because the statutory distinction does not involve fundamental interests
and is not based upon a suspect classification, the rational basis standard applies.
(Kennedy, supra, 209 Cal.App.4th at p. 397.)



                                             11
punishment for future offenders in order to ‗ ―assure that penal laws will maintain their
desired deterrent effect by carrying out the original prescribed punishment as written.‖ ‘
(Id. at p. 190.) The statute before the court came within this rationale because it
‗lessen[ed] punishment for particular offenses.‘ (Ibid.) As the Floyd court noted, ‗ ―[t]he
14th Amendment does not forbid statutes and statutory changes to have a beginning, and
thus to discriminate between the rights of an earlier and later time.‖ [Citation.]‘ (Id. at
p. 191.) [¶] ‗The very purpose of conduct credits is to foster constructive behavior in
prison by reducing punishment.‘ (People v. Lara (2012) 54 Cal.4th 896, 906.) As our
Supreme Court accepted in Brown, supra, 54 Cal.4th 314, ‗to increase credits reduces
punishment.‘ (Id. at p. 325, fn. 15.) [¶] We gather that the rule acknowledged in
Kapperman and Floyd is that a statute ameliorating punishment for particular offenses
may be made prospective only without offending equal protection, because the
Legislature will be supposed to have acted in order to optimize the deterrent effect of
criminal penalties by deflecting any assumption by offenders that future acts of lenity
will necessarily benefit them. [¶] . . . [¶] Although the statute at issue here does not
ameliorate punishment for a particular offense, it does, in effect, ameliorate punishment
for all offenses committed after a particular date. By parity of reasoning to the rule
acknowledged by both the Kapperman and Floyd courts, the Legislature could rationally
have believed that by making the 2011 amendment to section 4019 have application
determined by the date of the offense, they were preserving the deterrent effect of the
criminal law as to those crimes committed before that date. . . . We see nothing irrational
or implausible in a legislative conclusion that individuals should be punished in
accordance with the sanctions and given the rewards (conduct credits) in effect at the
time an offense was committed.‖ (Kennedy, supra, 209 Cal.App.4th at pp. 398-399, fn.
omitted.)
       Therefore, even had defendant satisfied the ―similarly situated‖ requirement for an
equal protection claim, her challenge to the October 2011 amendment nonetheless fails

                                              12
because the classification between persons—those committing an offense prior to
October 1, 2011, and those committing an offense on or after that date—bears a rational
relationship to a legitimate state purpose. (Kennedy, supra, 209 Cal.App.4th at pp. 397-
399; accord, Rajanayagam, supra, 211 Cal.App.4th at pp. 54-56; Verba, supra, 210
Cal.App.4th at pp. 996-997.)10
               D.     Additional Challenge
         Defendant, apart from her equal protection challenge, argues that she should
receive one-for-one conduct credits for all days she spent in custody after October 1,
2011, up through her sentencing on November 9, 2011. She bases this claim on an
alleged ―potential ambiguity‖ in the latest version of section 4019.11 As argued by
defendant, ―[t]he first sentence of subdivision (h) appears to indicate that the new, two-
for-one conduct credits apply only to jail inmates whose crimes were committed on or
after October 1, 2011. However, the second sentence contradicts that interpretation
because it is impossible to earn days in presentence confinement on an offense which had
not yet been committed. Therefore, the second sentence is meaningless unless the more
favorable credit rate applies to those in custody for crimes committed before October 1,
2011.‖
         We rejected this argument in Kennedy, supra, 209 Cal.App.4th at pages 399 to
400. ―We reiterate that according to the explicit language of the statute, the [October]

         10
          We note that there are two cases, now depublished, addressing the question of
retroactivity of the October 2011 amendment to section 4019 that are now pending before
the Supreme Court; in those cases, the high court granted review and issued orders
deferring briefing pending the finality of its decision in Brown, supra, 54 Cal.4th 314.
(See People v. Olague (2012) 205 Cal.App.4th 1126, review granted Aug. 8, 2012,
S203298; People v. Borg (2012) 204 Cal.App.4th 1528, review granted Jul. 18, 2012,
S202328.)
         11
        As defendant acknowledges, this ―potential ambiguity‖ was discussed, and her
argument here is based upon, a case that is now depublished. (See Olague, supra, 205
Cal.App.4th 1126, review granted Aug. 8, 2012, S203298.)



                                             13
2011 amendment to Penal Code section 4019 applies only to crimes that were ‗committed
on or after October 1, 2011.‘ (Pen.Code, § 4019, subd. (h).)‖ (Id. at p. 399.) We
conclude that defendant is not entitled to the enhanced presentence conduct credits
provided in the October 2011 amendment for the time that she was in custody after
October 1, 2011 because of any perceived ambiguity in subdivision (h) of section 4019.
(Accord, People v. Ellis (2012) 207 Cal.App.4th 1546, 1552-1553.)
                                     DISPOSITION
      The judgment is affirmed.




                                                             Márquez, J.



WE CONCUR:




      Rushing, P.J.




      Grover, J.




                                           14